631 F.2d 5
Judith MARTINEZ et al., Plaintiffs-Appellees,v.Edward MAHER, Defendant-Appellant.
No. 1239, Docket 80-7242.
United States Court of Appeals,Second Circuit.
Argued June 5, 1980.Decided June 5, 1980.

Hugh Barber, Asst. Atty. Gen., Hartford, Conn.  (Carl R. Ajello, Atty. Gen., and Francis J. MacGregor, Asst. Atty. Gen., Hartford, Conn., on the brief), for defendant-appellant.
Robert F. Echols, Derby, Conn.  (Edward Mattison, New Haven, Conn., and Joanne Miner, Danielson, Conn., on the brief), for plaintiffs-appellees.
Before KAUFMAN, Chief Judge, TIMBERS, Circuit Judge, and MISHLER, District Judge.*
PER CURIAM:


1
On this appeal from a judgment entered in the District of Connecticut, T. F. Gilroy Daly, District Judge, requiring recalculation of benefits payable to "families of one" under the Aid To Families With Dependent Children program, 42 U.S.C. § 601, et seq. (1976), we affirm on the opinion of Judge Daly dated February 27, 1980.  485 F. Supp. 1264.



*
 Hon. Jacob Mishler, Senior Judge, United States District Court for the Eastern District of New York, sitting by designation